DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 (and the supplemental reply filed on 03/09/2021) has been entered.
Specification
The amendments to the specification were received on 03/09/2021.  These amendments are ENTERED IN PART, as explained below:
Regarding the amendments on page 3 of 14 filed on 03/09/2021, these amendments were not entered because they sought to remove language added by amendments to the specification filed on 05/19/2020; however since the particular amendments filed on 05/19/2020 were not entered, it is a moot issue.
Regarding the amendments on page 4 of 14, page 5 of 14, and page 6 of 14 filed on 03/09/2021, these amendments are entered.
Drawings
The drawings were received on 02/02/2021.  These drawings are ACCEPTABLE.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3: Line 1-3 states: “3. A motor pump and control manifold assembly according to claim 2 wherein the control manifold is integrally formed as part of the main housing body.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear how applicant intends the control manifold to be both “within” (claim 1 Line 7-8) and “integrally formed” (Claim 3 Line 2-3) with the common housing / main housing body (of the common housing). For the purpose of examination the exterior surface of the control manifold is interpreted as being a portion of the common housing, as this interpretation is the only one which lends itself to reconciling the control manifold being both within and integrally formed as part of the common housing.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-14 and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosinski USPN 10087927.
Regarding Claim 1: Rosinski USPN 10087927 discloses all of the claimed limitations including: 
a motor (= electromagnetic coils in housing 12, rotor 16); 
a drive shaft 40 connected to the motor (Column 5 Line 33-50, Figure 3, Figure 4, Figure 6, Figures 11-13); 
a pump 20; 
a control manifold (12,22, Figure 13, Column 9 Line 15-32) including one or more valves (as shown in Figure 13 inlet valve 60 (Column 6 Line 37-46) is located in element 22, also see Figure 5 and Figure 4) arranged for controlling fluid flow to the pump (inlet valve 60 connects to inlet channel 26 to intake aperture 62 for the pump), wherein the motor, drive shaft, pump and control manifold are combined as an integrated unit contained within a common housing (common housing = the exterior surface of elements 12 and 22 | common housing = the exterior surface of elements 12, 22, & 24; the prior art addresses this limitation within the same confines as the instant application), and the control manifold (12,22) includes a pump chamber (46, Column 6 
a control manifold module 24 including one or more valves (outlet valve 58, element 24 includes the outlet valve (Column 6 Line 37-46)) in addition to the one or more valves of the control manifold (it is), 
wherein the control manifold (12,22) includes one or more fluid ports (first section 86 of channels 26,28, Column 9 Line 15-19) arranged for connection to the at least one control manifold module (i.e. arranged for connection to second section 88 of channels 26,28, Column 9 Line 20-25), 
wherein the control manifold module 24 is configured to be secured to and fluidly connect with the control manifold (it is, control manifold module 24 is secured and fluidly connected to control manifold 12,22 by fasteners Column 6 Line 20-52, Column 9 Line 15-32, Figure 13, Figure 3), and 
wherein the control manifold module 24 is configured to increase control functionality of the pump and the control manifold when connected to the control manifold (when the control manifold module 24 is connected to the control manifold 12,22, the inlet channel 26 and the outlet channel 28 are formed to bring fluid to and away from pump 20, Column 6 Line 37-46).
Regarding Claim 2: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein the common housing (the exterior surface of elements 12 and 22 | the exterior surface of elements 12, 22, & 24) comprises a main housing body (= exterior surface of elements 12 and 22) containing each of the motor, drive shaft, pump and control manifold (it does, as seen in Figure 4 and Figure 13, the exterior 
Regarding Claim 3: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein the control manifold is integrally formed as part of the main housing body (it is).
Regarding Claim 5: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein the pump chamber 46 is fluidly connected to the control manifold (12,22) within the main housing body (the pump chamber is formed inside of element 22 of the control manifold, thus it is fluidly connected to the control manifold).
Regarding Claim 6: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein the pump 20 is a gear pump (Column 5 Line 9-21, a gerotor pump is a known type of gear pump).
Regarding Claim 8: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein the common housing (the exterior surface of elements 12 and 22 | the exterior surface of elements 12, 22, & 24) includes an integrally formed chamber for housing the motor (see Annotated Figure 4 of Rosinski USPN 10087927 (Attached Figure 1) below).
Regarding Claim 9: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein the drive shaft 40 is a single piece common shaft connected to both the motor and the pump (Column 6 Line 6-19).
Regarding Claim 10: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein only a single bearing 48 is provided along the drive shaft between the motor and the pump (Figure 4, Column 6 Line 6-19).

    PNG
    media_image1.png
    855
    995
    media_image1.png
    Greyscale

Annotated Figure 3 of Rosinski USPN 10087927 (Attached Figure 2)

Regarding Claim 11: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein the pump chamber 46 includes an inner wall porting face (see Annotated Figure 3 of Rosinski USPN 10087927 (Attached Figure 2) above) located axially inwards of the pump (Attached Figure 2).

    PNG
    media_image2.png
    501
    1165
    media_image2.png
    Greyscale
Annotated Figure 4 of Rosinski USPN 10087927 (Attached Figure 3)
Regarding Claim 12: Rosinski USPN 10087927 discloses all of the claimed limitations including: where a closure member (see “closure member portion” in Annotated Figure 4 of Rosinski USPN 10087927 (Attached Figure 3) above) is provided at an axially opposing end of the pump chamber to the porting face (Attached Figure 3) to close the pump chamber and secure the pump therein (Attached Figure 3).
Regarding Claim 13: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein the closure member forms an axially outer side wall of the pump chamber (Attached Figure 3).

    PNG
    media_image3.png
    582
    1506
    media_image3.png
    Greyscale
Annotated Figure 4 of Rosinski USPN 10087927 (Attached Figure 1)

Regarding Claim 14: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein the control manifold (see portion of control manifold in Annotated Figure 4 of Rosinski USPN 10087927 (Attached Figure 1) above) is axially located between the pump chamber (Attached Figure 1) and a motor chamber (Attached Figure 1).
Regarding Claim 21: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein at least a part of the common housing comprising the control manifold (12,22) and the pump chamber (a part of the common housing = the exterior surface of element 22) is a single piece body (it is).
Regarding Claim 22: Rosinski USPN 10087927 discloses all of the claimed limitations including: wherein at least the part of the common housing comprising the control manifold and the pump chamber (the exterior surface of element 22).
Further Regarding Claim 22: Claim 22 recites product by process claim language:
 “is a single piece casting”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746